Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because:
Abstract to more clearly define the invention.
 - -The cable holder may include a flat wear plate (39) fixed to one of the objects and a cylindrical cables (41) fixed onto the cable.  The collar may be slidabely supported to protect the cable from damage as it moves. - - Or equivalent language should be added at end of abstract.  Numeral use optional.   
  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9, 11, 12, 13 and 14 are rejected under 35 U.S.C. 102 (a, 1) as being anticipated by Case (U. S. Patent 762684).
Regarding claim 9, Case, see figure 1, discloses pair of train cars, a cable E between the cars and a connector arrangement F fixed to one of the train cars.  For claim 11, Case has a cable arrangement F or G is on each car and they are interconnected by cable.  For claim 12, Case has a cable E is arranged horizontal between the cars.  Claim 13, Case has connector connection element is at C.  Claim 14, cable is in carved path between cars.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Case.
Regarding claim 15, Case discloses the claimed invention except for the curved path extends along a horizontal plane.  It would have been obvious to ordinary skill in .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8-14, 16-17 are rejected under 35 U.S.C. 102 (a 1) as being by Sasgen (U. S. Patent 4,017,136).
Regarding claim 1, Sasgen, see figure 2, discloses a high voltage interconnection system for electrically interconnecting a pair of objects that are movable relative to each other, comprising: a flexible cable 54; a connection arrangement 56 and 14 electrically contacting an end of the flexible cable 54; and a cable holder 66 arrangement holding the flexible cable 54 in a slidable manner.
Regarding claim 2, Sasgen discloses the pair of objects that are movable relative to each other is a pair of coupled train cars.
Regarding claim 3, Sasgen discloses the cable holder arrangement 66 has a holding member with a guiding opening receiving the flexible cable 54.
Regarding claim 8, Sasgen discloses further comprising a protection cover 16 for the connection arrangement.
Regarding claim 9, Sasgen, see figure 2, discloses an assembly, comprising: a pair of train cars coupled to each other; a flexible cable 54 extending between the train cars; and a connection arrangement 14 and also at 40 provided on at least one of the train cars and electrically contacting an end of the flexible cable 54, the connection arrangement 56 and 14 has a connection element fixed to the at least one of the train cars, the flexible cable 54 is electrically connected to the connection arrangement at 14 and 40.
Regarding claim 10, Sasgen discloses at least one of the train cars has a cable holder arrangement 66 that holds the flexible cable 54 in a slidable manner, see column 3, lines 54-57.
Regarding claim 11, Sasgen discloses one connection arrangement 14 and 40 is provided on each of the train cars, the connection arrangements 14 and 40of the train cars are interconnected by the flexible cable 54, see figure 2.
Regarding claim 12, Sasgen discloses the flexible cable 54 is arranged horizontally in a region between the connection arrangements 14 and 40.
Regarding claim 13, Sasgen discloses the connection arrangement 56 has a counter-connection element, the connection element 56 and the counter-connection element are formed as complementary plug connectors with a horizontally aligned plug direction.
Regarding claim 14, Sasgen discloses the flexible cable 54 is arranged along a curved path in the region between the connection arrangements 14 and 40.
Regarding claim 16, Sasgen discloses the cable holder arrangement 66 and the connection arrangement 14 are offset with respect to each other along a lateral direction perpendicular to a drive direction of a train having the train cars.
Regarding claim 17, Sasgen discloses the connection arrangement 14 is between the train cars.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sasgen.
Regarding claim 6, Sasgen discloses the claimed invention except for the wear plate and/or the sliding collar are made from a plastic material.  It would have been 
Regarding claim 7, Sasgen discloses the claimed invention except for the holding member is made from a plastic material.  It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify Sasgen to provide such features so as to provide for low cost of manufacture. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding claim 15, Sasgen discloses the claimed invention except for the curved path extends along a horizontal plane.  It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify Sasgen to provide use of a shorter cable that would extend in a basically straight line between ends.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5 are rejected under 35 U.S.C. 102 (a, 1) as being anticipated by Derocher (U. S. Patent 8,272,335).
Regarding claim 1, Derocher discloses a high voltage interconnection system for electrically interconnecting a pair of objects that are movable relative to each other, comprising: a flexible cable 22, 24; a connection arrangement as plug 24 electrically contacting an end of the flexible cable 22, 24; and a cable holder arrangement 32  holding the flexible cable 22, 24 in a slidable manner.
Regarding claim 3, Derocher discloses the cable holder arrangement 32 has a holding member with a guiding opening receiving the flexible cable 22, 24.
Regarding claim 4, Derocher discloses the cable holder arrangement 32 has a sliding collar 36 fixed on the flexible cable 22, 24.
Regarding claim 5, Derocher discloses the cable holder arrangement 32 is readable as a wear plate in slidable contact with the sliding collar 36.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Derocher in view of Battard (U. S. Patent 7,014,493).

Regarding claim 8, Derocher discloses the claimed invention except for further comprising a protection cover for the connection arrangement. Battard discloses cover at 70.  It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify Derocher to provide such features as taught by Battard because this would help to hold the plug 26 in position when metal to a corresponding connector.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Derocher.  
Regarding claim 6, Derocher discloses the claimed invention except for the wear plate and/or the sliding collar are made from a plastic material.  It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify Derocher to provide such features so as to provide for low cost of manufacture.
Regarding claim 7, Derocher discloses the claimed invention except for the holding member is made from a plastic material.  It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify Derocher to provide such features so as to provide for low cost of manufacture.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG K DINH whose telephone number is (571)272-2090.  The examiner can normally be reached on M-F from 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHUONG K DINH/Primary Examiner, Art Unit 2831